1    VANESSA L. WILLIAMS, ESQ.
     LAW OFFICE OF VANESSA L. WILLIAMS, P.C.
2    414 WEST SOLEDAD AVENUE
     GCIC BLDG., SUITE 500
     HAGÅTÑA, GUAM 96910
3    TELEPHONE: (671) 477-1389
     EMAIL: vlw@vlwilliamslaw.com
4
     ALEXA KOLBI-MOLINAS*
5    MEAGAN BURROWS*
     RACHEL REEVES*
6
     AMERICAN CIVIL LIBERTIES UNION FOUNDATION
     125 BROAD STREET, 18TH FLOOR
     NEW YORK, NY 10004
7    TEL: (212) 549-2633
     EMAIL: akolbi-molinas@aclu.org
8
     * APPLICATION FOR ADMISSION PRO HAC VICE FORTHCOMING
9
     Attorneys for Plaintiffs
10                                     IN THE DISTRICT COURT OF GUAM
11   SHANDHINI RAIDOO, M.D., M.P.H. and ) CIVIL CASE NO. 21-00009
     BLISS KANESHIRO, M.D., M.P.H., on )
12                                                  )
     behalf of themselves and their patients,       )
13
                                                    )
                         Plaintiffs,                )
                                                    )
14
                             vs.                    )
                                                    )
15                                                  )
     LEEVIN TAITANO CAMACHO, in his )
16   official capacity as Attorney General of Guam, )
     NATHANIEL BERG, M.D., in his official )
                                                    )
17   capacities as Chair of the Guam Board of ) COMPLAINT FOR DECLARATORY
     Medical Examiners and member of the ) AND INJUNCTIVE RELIEF
18   Commission on the Healing Arts of Guam, )
     PHILIP FLORES, in his official capacity as )
19   Vice-Chair of the Guam Board of Medical )
                                                    )
     Examiners, ARANIA ADOLPHSON, M.D., )
20   in her official capacity as member of the Guam )
     Board of Medical Examiners, ANNETTE )
21   DAVID, M.D., M.P.H., in her official capacity )
     as member of the Guam Board of Medical ))
22
     Examiners, ANNIE BORDALLO, M.D., in )
23
     her official capacity as member of the Guam )
     Board of Medical Examiners, ARTHUR SAN )
24   AGUSTIN, Director of Public Health and )
                                                    )
     Social Services in his official capacity as )
     member of the Commission on the Healing )

     Raidoo v. Camacho
     Complaint for Declaratory and Injunctive Relief                             Page 1 of 46

                     Case 1:21-cv-00009 Document 1 Filed 01/28/21 Page 1 of 46
     Arts of Guam, BERNADETTE S. SANTOS,               )
1    M.P.A., B.S.N, R.N., Chair of the Board of        )
                                                       )
     Nurse Examiners in her official capacity as       )
2
     member of the Commission on the Healing           )
     Arts of Guam, ANTONIO RAPADAS,                    )
3                                                      )
     D.D.S., Chair of the Board of Examiners for
     Dentistry in his official capacity as member of   )
4                                                      )
     the Commission on the Healing Arts of Guam,       )
5    THOMAS J. CARUSO, B.S.P., Chair of the            )
     Board of Examiners for Pharmacy in his            )
6    official capacity as member of the                )
                                                       )
     Commission on the Healing Arts of Guam,           )
7    MAMIE BALAJADIA, ED.D., Chair of the              )
     Guam Board of Allied Health Examiners in her      )
8    official capacity as member of the                )
     Commission on the Healing Arts of Guam,           )
9                                                      )
     MARLENE R. SAN NICOLAS, O.D., Chair               )
     of the Board of Examiners for Optometry in        )
10   her official capacity as member of the            )
     Commission on the Healing Arts of Guam,           )
11
     JENNETH QUIAMBAO, Chair of the Board              )
                                                       )
12
     of Cosmetology in her official capacity as        )
     member of the Commission on the Healing           )
13   Arts of Guam, DUSTIN PRINS, D.P.M., the           )
     Chief Medical Officer of the Guam Memorial        )
                                                       )
14   Hospital Authority in his official capacity as    )
     member of the Commission on the Healing           )
15   Arts of Guam, THERESA C. ARRIOLA,                 )
     M.B.A., Director of the Guam Behavioral           )
16   Health and Wellness Center in her official        )
                                                       )
     capacity as member of the Commission on the       )
17   Healing Arts of Guam, and DOE 1, a                )
     representative from the Mayors Council of         )
18   Guam in their official capacity as member of      )
     the Commission on the Healing Arts of Guam,       )
19                                                     )
                                                       )
                           Defendants.                 )
20
                                                       )
                                                       )
21

22                      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

23            Plaintiffs, by their undersigned attorneys, bring this Complaint against the Defendants,

24   and allege as follows:



     Raidoo v. Camacho
     Complaint for Declaratory and Injunctive Relief                                        Page 2 of 46

                     Case 1:21-cv-00009 Document 1 Filed 01/28/21 Page 2 of 46
1                                                      INTRODUCTION

2             1.        For more than 40 years, Guamanians have fought for the right to safe and legal

3    abortion in Guam. However, today, as a result of the challenged laws, there are no known means

4    of obtaining a legal abortion in Guam.

5             2.        As a result of the challenged laws, people are being forced to travel several

6    thousand miles, at significant personal and financial cost, to Hawai’i or beyond just to exercise

7    their constitutional right to abortion. Some, unable to afford such extensive travel, are being

8    forced to continue their pregnancies to term against their will. Others may be using unsafe

9    methods to terminate their pregnancies.

10            3.        The decision about whether, when, or how to become a parent is one of the most

11   important and personal life decisions one can make. Every Guamanian should be able to make

12   that decision without government-imposed barriers, without shame, and without being forced to

13   leave their home and the support of their community to get the care they need.

14            4.        Laws that prohibit pre-viability abortion and/or impose a substantial obstacle in

15   the path of a person seeking a pre-viability abortion violate longstanding Supreme Court and

16   Ninth Circuit precedent.

17            5.        To ensure that the constitutionally guaranteed right to abortion can be fully

18   realized for all Guamanians, this challenge seeks declaratory and injunctive relief against 9

19   G.C.A. § 31.20 and 10 G.C.A. § 3218.1 to the extent they prevent Plaintiffs, two Guam-licensed

20   physicians, from providing abortion services to patients in Guam.

21                                                JURISDICTION AND VENUE

22            6.        Plaintiffs bring this action under 42 U.S.C. § 1983 to redress the deprivation, under

23   color of law, of rights secured by the U.S. Constitution and expressly extended to Guam under 48

24




     Raidoo v. Camacho
     Complaint for Declaratory and Injunctive Relief                                               Page 3 of 46

                     Case 1:21-cv-00009 Document 1 Filed 01/28/21 Page 3 of 46
1    U.S.C. § 1421b(u). See Guam Soc’y of Obstetricians & Gynecologists v. Ada, 962 F.2d 1366,

2    1370 n.4 (9th Cir. 1992), as amended (June 8, 1992).

3             7.        This Court has subject matter jurisdiction over Plaintiffs’ federal claims pursuant

4    to 28 U.S.C. §§ 1331 and 1343.

5             8.        Plaintiffs’ action for declaratory and injunctive relief is authorized by 28 U.S.C.

6    §§ 2201 and 2202, Rules 57 and 65 of the Federal Rules of Civil Procedure, and the general legal

7    and equitable powers of this Court.

8             9.        Venue is proper in this Court under 28 U.S.C. § 1391(b) because Defendants, who

9    are sued in their official capacities, carry out their official duties at offices located in this district.

10                                                     PARTIES

11            I.        Plaintiffs

12            10.       Plaintiff SHANDHINI RAIDOO, M.D., M.P.H., is a board-certified obstetrician-

13   gynecologist (OB-GYN) with nearly a decade of experience providing comprehensive

14   reproductive health care, including abortion, licensed to practice medicine in Hawai’i and Guam.

15   Dr. Raidoo is an Assistant Professor in the Department of Obstetrics, Gynecology, and Women’s

16   Health and Complex Family Planning Fellowship Program at the John A. Burns School of

17   Medicine, at the University of Hawai’i at Manoa. Dr. Raidoo sues in her individual capacity, on

18   behalf of herself and her patients.

19            11.       Dr. Raidoo is currently able to provide non-abortion health care via telemedicine

20   to patients in Guam.

21            12.       As described infra, Dr. Raidoo and her colleagues have safely provided medication

22   abortion through telemedicine from O’ahu to hundreds of patients throughout the Hawaiian

23   Islands. However, Dr. Raidoo is unable to counsel, prescribe, and provide medication abortion to

24




     Raidoo v. Camacho
     Complaint for Declaratory and Injunctive Relief                                                 Page 4 of 46

                     Case 1:21-cv-00009 Document 1 Filed 01/28/21 Page 4 of 46
1    eligible patients in Guam using telemedicine, due to the risk of criminal and/or licensure penalties

2    under the challenged statutes. See 9 G.C.A. § 31.20; 9 G.C.A. § 31.21; 10 G.C.A. § 3218.1.

3             13.       Plaintiff BLISS KANESHIRO, M.D., M.P.H., is a board-certified OB-GYN with

4    nearly two decades of experience providing comprehensive reproductive health care, including

5    abortion, licensed to practice medicine in Hawai’i and Guam. Dr. Kaneshiro is an Endowed

6    Professor with Tenure in the Department of Obstetrics, Gynecology, and Women’s Health at the

7    John A. Burns School of Medicine and also the Chief of the Family Planning Division and Co-

8    Director of the Complex Family Planning Fellowship Program at the University of Hawai’i at

9    Manoa. Dr. Kaneshiro sues in her individual capacity, on behalf of herself and her patients.

10            14.       Dr. Kaneshiro is currently able to provide non-abortion health care via

11   telemedicine to patients in Guam.

12            15.       As described infra, Dr. Kaneshiro and her colleagues have safely provided

13   medication abortion through telemedicine from O’ahu to hundreds of patients throughout the

14   Hawaiian Islands. However, Dr. Kaneshiro is unable to counsel, prescribe, and provide

15   medication abortion to eligible patients in Guam using telemedicine, due to the threat of criminal

16   and/or licensure penalties under the challenged statutes. See 9 G.C.A. § 31.20; 9 G.C.A. § 31.21;

17   10 G.C.A. § 3218.1.

18            II.       Defendants

19            16.       Defendant LEEVIN TAITANO CAMACHO is the Attorney General of Guam.

20   Pursuant to 5 G.C.A. § 30109(a), Attorney General Camacho, or a deputy or assistant, “shall

21   conduct on behalf of the government of Guam the prosecution of all offenses against the laws of

22   Guam which are prosecuted in any of the courts of Guam, the District Court of Guam, and any

23   appeals therefrom,” including violations of 9 G.C.A. §§ 31.20 and 31.21 (felony criminal

24   penalties for illegal abortions) and 10 G.C.A. § 3218.1(f) (misdemeanor criminal penalties for



     Raidoo v. Camacho
     Complaint for Declaratory and Injunctive Relief                                           Page 5 of 46

                     Case 1:21-cv-00009 Document 1 Filed 01/28/21 Page 5 of 46
1    violations of state-mandated information requirements). Attorney General Camacho is sued in his

2    official capacity.

3             17.       Defendant NATHANIEL BERG, M.D., is Chair of the Guam Board of Medical

4    Examiners (“GBME” or “the Board”). Defendant PHILIP FLORES is the Vice-Chair of the

5    Board. Defendants ARANIA ADOLPHSON, M.D., ANNETTE DAVID, M.D., M.P.H., and

6    ANNIE BORDALLO, M.D., are members of the Board. Pursuant to 10 G.C.A. § 12209(d),

7    Defendant members of the Board are authorized to take disciplinary action against licensees for,

8    inter alia, “the commission or conviction of a gross misdemeanor or a felony, related to the

9    practice of medicine,” including violations of 9 G.C.A. §§ 31.20 and 31.21 and 10 G.C.A.

10   § 3218.1. Defendants are sued in their official capacity.

11            18.       Defendants 1 ARTHUR SAN AGUSTIN; BERNADETTE S. SANTOS, M.P.A.,

12   B.S.N., R.N.; NATHANIEL BERG, M.D.; ANTONIO RAPADAS, D.D.S.; THOMAS J.

13   CARUSO, B.S.P.; MAMIE BALAJADIA, ED.D.; MARLENE R. SAN NICOLAS, O.D.;

14   JENNETH QUIAMBAO; DUSTIN PRINS, D.M.P. 2; THERESA C. ARRIOLA, M.B.A.; and

15   DOE 1 3 are members of the Commission on the Healing Arts of Guam (“the Commission”).

16   Pursuant to 10 G.C.A. §§ 11110 and 3218.1(g)(2), Defendant members of the Commission are
              1
17            Pursuant to 10 G.C.A. §§ 12103(a)(1)–(11), the Commission on the Healing Arts of
     Guam consists of eleven members: the Director of Public Health and Social Services, or a
18   designee from the Department; the Chairperson of the Board of Nurse Examiners; the
     Chairperson of the Board of Medical Examiners; the Chairperson of the Board of Examiners for
19   Dentistry; the Chairperson of the Board of Examiners for Pharmacy; the Chairperson of the
     Board of Allied Health Examiners; the Chairperson of the Board of Examiners for Optometry;
20
     the Chairperson of the Board of Cosmetology; the Chief Medical officer of the Guam Memorial
21
     Hospital Authority; the Director of the Guam Behavioral Health and Wellness Center, or a
     designee from the Department; and one member from the Mayors Council.
22
              2
              On information and belief, and according to Article 9.5-1(A) of the Guam Memorial
23   Hospital Authority (“GMHA”) Medical Staff Bylaws, the GMHA Medical Staff President acts as
     the Chief Medical Officer.
24
              3
            On information and belief, this position is pending appointment by the Mayor’s Council
     of Guam.

     Raidoo v. Camacho
     Complaint for Declaratory and Injunctive Relief                                       Page 6 of 46

                     Case 1:21-cv-00009 Document 1 Filed 01/28/21 Page 6 of 46
1    authorized to take disciplinary action against licensees for violations of 10 G.C.A. § 3218.1.

2    Defendants are sued in their official capacity.

3                            STATUTORY AND REGULATORY BACKGROUND

4                                                 Guam Abortion Statutes

5             19.       Abortion is legal in Guam, subject to certain regulations and restrictions. See, e.g.,

6    9 G.C.A. § 31.20 (requiring, inter alia, that abortions be performed by a physician in an

7    appropriate clinical setting); 10 G.C.A. § 3218.1 (mandatory delay and state-mandated

8    information requirement); 19 G.C.A. § 4A100 (parental consent for abortion); 10 G.C.A. §

9    91A102 (“partial-birth abortion” ban); see also Ada, 962 F.2d 1366. 4

10            20.       Guam law states that abortions “may be performed” by an appropriately licensed

11   physician in “the physician’s adequately equipped medical clinic or in a hospital approved or

12   operated by the United States or this Territory.” 9 G.C.A. § 31.20(b)(2) (“Clinic Requirement”),

13   attached hereto as Ex. A. For purposes of this statute, an abortion is defined as “the termination

14   of a human pregnancy with an intention other than to produce a live birth or to remove a dead

15   fetus.” Id. at (a).

16            21.       The Clinic Requirement, which was enacted in 1978, does not appear to

17   differentiate between (i) procedural abortions, which are medical procedures typically performed

18   in a clinical setting, and (ii) medication abortions, which are not procedures at all, and were not

19   available at the time this requirement was enacted. See infra ¶¶ 127–46. As discussed infra, in a

20
              4
21
               Because this lawsuit solely concerns abortions performed prior to 13 weeks “after the
     commencement of pregnancy,” see infra ¶ 135, Plaintiffs do not challenge the portion of Guam
22   law that prohibits certain abortions after this point. See 9 G.C.A. § 31.20(b)(3). However, those
     prohibitions are largely unenforceable. See, e.g., Ada, 962 F.2d at 1372–74; Isaacson v. Horne,
23   716 F.3d 1213, 1227 (9th Cir. 2013) (“Under controlling Supreme Court precedent, a woman has
     a right to choose to terminate her pregnancy at any point before viability. . . and the State may
24   not proscribe that choice.”); see also id. at 1222 (prohibitions on post-viability abortion must
     contain exception “where it is necessary, in appropriate medical judgment, for the preservation
     of the life or health of the mother”) (quoting Roe v. Wade, 410 U.S. 113, 164–65 (1973)).

     Raidoo v. Camacho
     Complaint for Declaratory and Injunctive Relief                                                Page 7 of 46

                     Case 1:21-cv-00009 Document 1 Filed 01/28/21 Page 7 of 46
1    medication abortion the patient ingests certain medications, 24–48 hours apart, at a time and

2    location of their choosing, to induce a process virtually identical to an early miscarriage. See ¶¶

3    130–32.

4             22.       Failure to comply with the Clinic Requirement is a third-degree felony. 9 G.C.A.

5    § 31.21. Failure to comply with the Clinic Requirement could also lead to medical licensure

6    penalties. See, e.g., 10 G.C.A. § 12209(d)(3) (grounds for disciplinary action include “the

7    commission or conviction of . . . a felony [] related to the practice of medicine, or the entry of a

8    guilty or nolo contendere plea to a . . . felony charge”).

9             23.       Guam law also imposes a 24-hour mandatory delay and in-person, state-mandated

10   information requirement on all abortion patients, except in medical emergencies. See 10 G.C.A.

11   § 3218.1 (“State-Mandated Information Law”), attached hereto as Ex. B.

12            24.       The State-Mandated Information Law, which was enacted in 2012, defines

13   abortion to include, inter alia, “the use or prescription of any instrument, medicine, drug, or other

14   substance or device to terminate the pregnancy of a woman known to be pregnant with an

15   intention other than to increase the probability of a live birth.” 10 G.C.A. § 3218.1(a)(1).

16            25.       The State-Mandated Information Law requires that, inter alia, at least 24-hours

17   prior to an abortion, the physician who is to perform the abortion or a “qualified person” provide

18   the patient with certain information “in person,” “individually,” and “in a private room.” Id. at

19   (b)(1), (b)(2), and (b)(4).

20            26.       The State-Mandated Information Law appears to supersede Guam’s general

21   informed consent statute. Compare 10 G.C.A. § 11104 (consent to surgical or medical

22   procedures) with 10 G.C.A. § 3218.1(b) (“Except in the case of a medical emergency, consent to

23   an abortion is voluntary and informed if and only if” certain statutory requirements are fulfilled)

24   (emphasis added).



     Raidoo v. Camacho
     Complaint for Declaratory and Injunctive Relief                                            Page 8 of 46

                     Case 1:21-cv-00009 Document 1 Filed 01/28/21 Page 8 of 46
1             27.       Failure to comply with the State-Mandated Information Law can result in

2    misdemeanor penalties, professional disciplinary action, and other civil and administrative claims

3    available under common or statutory law (including wrongful death). Id. at (f)–(g).

4             28.       In addition, Guam law imposes numerous reporting requirements on physicians

5    performing abortions. For example, within seven days of performing an abortion, a physician

6    must complete, sign, and submit an “individual abortion report” to the Office of Vital Statistics

7    of the Department of Public Health and Social Services (“DPHSS”). 10 G.C.A. §§ 3218 (a), (c).

8    This report includes demographic information about the patient, along with the physician’s name

9    and the facility at which the abortion was performed. Id. at (a).

10            29.       Based on these reports, the Guam Registrar of Vital Statistics is required to publish

11   annually, inter alia, the name of every facility to have provided an abortion in the past year, along

12   with the number of abortions performed at each such facility. Id. at (e). 5

13            30.       Failure to complete an individual abortion report for each abortion within seven

14   days from the date of the abortion is a misdemeanor, and may also lead to sanctions, disciplinary

15   or other actions by the GBME. Id. at (k)–(l).

16            31.       Each patient is also required to certify, in writing, that they received the state-

17   mandated information at least 24-hours prior to the abortion, and the total number of those

18   certifications must be reported monthly to the Guam Memorial Hospital Medical Records Section

19   (“Records Section”). See 10 G.C.A. § 3218.1(b)(5). The Records Section is required to make the

20   number of certifications received available to the public on an annual basis. Id.

21            32.       Failure to obtain and/or report the total number of these certifications can result in

22   misdemeanor penalties, professional disciplinary action, and other civil and administrative claims

23   available under common or statutory law (including wrongful death). Id. at (f)–(g).

24
              5
              See also Guam Bureau of Stat. & Plans, 2018 Guam Statistical Yearbook 205–08
     (2019), http://www.spc.int/DigitalLibrary/Get/o5r7x.

     Raidoo v. Camacho
     Complaint for Declaratory and Injunctive Relief                                                Page 9 of 46

                     Case 1:21-cv-00009 Document 1 Filed 01/28/21 Page 9 of 46
1             33.       These reporting requirements are not being challenged in this lawsuit.

2                                                        Telemedicine

3             34.       Guam law permits Guam-licensed physicians, including those located in other

4    jurisdictions, to practice within Guam by electronic or other such means. See generally Guam

5    Att’y Gen. Op. No. 17-0351 (Nov. 6, 2017).

6                                              FACTUAL ALLEGATIONS

7                                                      Abortion in Guam

8             35.       Historical, ethnographic and linguistic evidence dating back to the 18th century

9    shows that, over time, women in Guam and throughout the region have utilized a variety of

10   methods to induce miscarriage or end their pregnancies, as well as to practice birth control and

11   other methods to control their fertility.

12            36.       More recently, and for nearly five decades, Guamanians have fought to ensure and

13   maintain access to safe and legal abortion on the island.

14            37.       At the time of the Supreme Court’s decision in Roe v. Wade, 410 U.S. 113 (1973),

15   abortion in Guam was defined as a crime for both the person performing the procedure and for

16   the woman who solicited or consented to it, except in cases where it was necessary to preserve

17   the woman’s life or health. Like most Guam laws at the time, the criminal abortion law was based

18   on the 1930 California Penal Code.

19            38.       Some people in Guam nevertheless found ways to access abortion care during this

20   time. For those who could afford it, legal abortions could be obtained by flying either to Japan or

21   to Hawai’i; others obtained illegal abortions in Guam. However, the lack of legal abortion meant

22   that others were forced to carry their pregnancies to term.

23

24




     Raidoo v. Camacho
     Complaint for Declaratory and Injunctive Relief                                             Page 10 of 46

                    Case 1:21-cv-00009 Document 1 Filed 01/28/21 Page 10 of 46
1             39.       In 1978, Senator Concepcion Barrett proposed and successfully amended the penal

2    code to de-criminalize abortion. That statute, 9 G.C.A. § 31.20, see supra ¶¶ 19–22, remains the

3    law—and unchanged—to this day.

4             40.       In 1989, Senator Elizabeth Arriola introduced a law outlawing abortion, which

5    was even more restrictive than the pre-1978 law. Much of the opposition to that ban came in the

6    form of women’s personal stories about the importance of abortion access to their lives.

7             41.       For example, one woman gave a personal account of becoming pregnant at 27

8    years old as a result of contraceptive failure. She testified that her husband abandoned her, but

9    she chose not to terminate her pregnancy: “My choice was right for me, but it would not have

10   been right for many other women who found themselves unexpectedly pregnant and did not have

11   the resources to fall back on that I had.”

12            42.       Organized opposition also came from the Guam Nurses Association (GNA). For

13   example, appearing at a legislative hearing in her capacity as the President of the GNA, now-

14   Governor Leon Guerrero, testified that the Ban “totally ignores individual human rights, decreases

15   access to health care, and increases the potential for adversity in the human condition.”

16            43.       Governor Leon Guerrero later expressed that it was concern for her own daughter

17   that was the deciding factor for her to speak out against the ban: “The bottom line that made me

18   decide to do it . . . was this: . . . If this bill becomes law . . . what does that mean? That means that

19   if my child was raped . . . and she went to have an abortion and found that she could not, she’s

20   going to come to me and say, ‘Mom, what did you do to fight for my right as a woman to decide

21   on my own?’ . . . And that’s when I said . . . even if it loses, the consoling thing for me is that I

22   tried my best. And that’s all I can say to my daughter.”

23

24




     Raidoo v. Camacho
     Complaint for Declaratory and Injunctive Relief                                              Page 11 of 46

                    Case 1:21-cv-00009 Document 1 Filed 01/28/21 Page 11 of 46
1             44.       The ban ultimately became law on March 19, 1990. According to a local grassroots

2    pro-choice organization, the last legal abortions performed in Guam before the ban took effect

3    were for two girls, aged 10- and 12-years old.

4             45.       Four days later, on March 23, 1990, a lawsuit was brought on behalf of Maria Doe

5    (a pseudonym), representing herself and all other women who needed abortions or counseling and

6    information, along with a number of other plaintiffs including the Guam Society of Obstetricians

7    and Gynecologists.

8             46.       Maria Doe, who already had one child, was eight weeks pregnant. Her abortion,

9    which had been scheduled for March 20 in Guam, had been canceled and she had been told by

10   multiple doctors that they could not help her because of the ban. She testified that she had already

11   had to borrow money from a friend to afford the procedure and could not afford to go to Japan,

12   Hawai’i, or elsewhere to obtain an abortion. 6

13            47.       Numerous other individuals also submitted testimony concerning the impact of the

14   ban. For example, Rita Lujan Bevacqua, R.N., the Nursing Director at the Seventh Day Adventist

15   Clinic in Guam (who succeeded Governor Leon Guerrero as President of the GNA), testified

16   about a man who called the clinic after the ban took effect. His wife was pregnant, and they

17   already had six children, but he was too afraid to leave his name or come in to talk about their

18   situation, or even for his wife to come in and have a pregnancy test; he just wanted them to tell

19   him what he could do for his wife, as they felt they could not have any more children. 7

20            48.       A woman in the Navy, also testifying pseudonymously (because the Navy would

21   not permit her to use her real name), explained that she had previously obtained an abortion from

22

23

              6
24                See Decl. of Maria Doe (1990), attached hereto as Ex. C, Att. 1.
              7
                  Decl. of Rita Lujan Bevacqua (1990) ¶ 10, attached hereto as Ex. C, Att. 2.

     Raidoo v. Camacho
     Complaint for Declaratory and Injunctive Relief                                            Page 12 of 46

                    Case 1:21-cv-00009 Document 1 Filed 01/28/21 Page 12 of 46
1    a local provider in Guam and would not have been able to afford to fly to Hawai’i if the ban had

2    been in effect at the time. 8

3             49.       Another woman, testifying pseudonymously because she believed she and her

4    husband “would suffer adverse consequences if my true name was revealed,” explained that she

5    was first married at 18 years old and had three children born within a year of each other, even

6    though she did not want and was not emotionally prepared for a family. She later separated from

7    her husband, remarried, and had a planned pregnancy. When that child was eight months old, she

8    became pregnant again due to contraceptive failure. She chose to have an abortion because she

9    felt strongly that having another child at this time would have such a negative effect on her ability

10   to care for her existing children, explaining “I did what was right and best for me” and “I have

11   not regretted it.” Had she been pregnant when the ban took effect, she said she would have done

12   “whatever it takes to have an abortion.” 9

13            50.       One young woman testified that “I do not know if I will ever have an abortion, but

14   I do know that if I ever became pregnant, I would want the freedom of choice to decide whether

15   to have an abortion. As a result of this law, I do not have the same right to control my body as

16   boys or men have to control their bodies. It makes me feel that my decision-making abilities are

17   not respected and that my body and my life are not fully my own.” 10

18

19

20

21
              8
22           Decl. of Betsy Ross Doe (1990) ¶¶ 3–4, attached hereto as Ex. C, Att. 3; see also Decl.
     of Cathy Jones, R.N. (1990) ¶¶ 4–5, attached hereto as Ex. C, Att. 4.
23
              9
                  Decl. of Evangelista Doe (1990) ¶¶ 2–5, attached hereto as Ex. C., Att. 5.
24
              10
                   Decl. of Brindha Muniappan (1990) ¶ 3, attached hereto as Ex. C, Att. 6.


     Raidoo v. Camacho
     Complaint for Declaratory and Injunctive Relief                                           Page 13 of 46

                     Case 1:21-cv-00009 Document 1 Filed 01/28/21 Page 13 of 46
1             51.       Other health care providers, including a social worker and former nun, also

2    testified about the importance of abortion access to the lives of their clients and their families, as

3    well as the impact of being denied that access. 11

4             52.       For example, Bevely Olson, a Mental Health-Psychiatric Nurse, testified about the

5    extreme measures people in Guam have taken when unable to access legal abortion. She described

6    one 19-year-old woman who made multiple attempts to induce an abortion, including: drinking

7    one-fifth of a bottle of whisky; taking an overdose of aspirin; asking her boyfriend to punch her

8    in the abdomen, which he did; asking her nieces and nephews to jump on her stomach, which they

9    did; and running her car off the road. Because these attempts failed, she was forced to give birth

10   against her will. She also described a woman who had been forced to give birth when she was

11   only 10 years old and whose baby had been presented to the community as her sibling, and the

12   devastating long-term effect of being “locked into a secret that she could not reveal to anyone.” 12

13            53.       Other health care providers in Guam testified that they had heard from patients

14   that consuming whole bottles of alcohol or soy sauce will induce an abortion and described

15   patients who drank peroxide or vinegar or took an overdose of Tylenol to cause their own

16   abortion. 13

17            54.       The ban was ultimately enjoined and struck down by the district court as

18   unconstitutional; the Ninth Circuit upheld that decision, and the Supreme Court declined to hear

19   the case. See Guam Soc’y of Obstetricians & Gynecologists v. Ada, 776 F. Supp. 1422 (D. Guam

20

21            11
               See, e.g., Decl. of Patricia Stahlnecker, R.N. (1990), attached hereto as Ex. C, Att. 7;
22   Decl. of Bevely Olson (1990), attached hereto as Ex. C, Att. 8; Decl. of Carol O’Donnell (1990),
     attached hereto as Ex. C, Att. 9.
23
              12
                   Olson Decl. ¶¶ 3, 7–8, 10.
24
              13
                   Jones Decl. ¶ 3; Stahlnecker Decl. ¶ 10.


     Raidoo v. Camacho
     Complaint for Declaratory and Injunctive Relief                                            Page 14 of 46

                     Case 1:21-cv-00009 Document 1 Filed 01/28/21 Page 14 of 46
1    1990), aff’d, 962 F.2d 1366 (9th Cir. 1992), as amended (June 8, 1992), cert. denied, 506 U.S.

2    1011 (1992).

3               55.       Abortion has remained legal in Guam since the 1990 abortion ban was enjoined.

4               56.       Between 2008–17, approximately 200–300 abortions were provided in Guam each

5    year. 14

6               57.       Based on the abortion methods reported, between 2008–17, at least 85% of

7    abortions performed in Guam—if not more—occurred in the first or early second trimester. 15

8               58.       Nearly 60% of people who obtained abortions in Guam between 2008–17

9    identified as Chamorro. 16

10              59.       On average, the majority of people who obtained abortions in Guam between

11   2008–17 already had at least one child. 17

12              60.       Prior to 2018, it was extremely rare for Plaintiffs or their colleagues in Hawai’i to

13   see abortion patients from Guam. Plaintiffs estimate they saw such patients once a year or less—

14   usually those patients came to Hawai’i because of a rare fetal anomaly that required a consultation

15   with a specialist.

16              61.       In 2016, one of the only two physicians known to provide abortions in Guam

17   retired. In 2018, the last known physician (Dr. Freeman) to provide abortions in Guam retired,

18   leaving no known abortion provider of abortions on the island. 18

19
                14
                     Guam Bureau of Stat. & Plans, supra note 5, at 205–08.
20
                15
21
                     See id. at 206.
                16
22                   Id. at 207.
                17
23                   Id. at 208.
                18
24             Jasmine Stole Weiss, No Abortion Providers on Guam, Pac. Daily News (June 30,
     2018), https://www.guampdn.com/story/news/2018/06/30/no-abortion-providers-
     guam/744847002/, attached hereto as Ex. C, Att. 10.

     Raidoo v. Camacho
     Complaint for Declaratory and Injunctive Relief                                                Page 15 of 46

                       Case 1:21-cv-00009 Document 1 Filed 01/28/21 Page 15 of 46
1             62.       According to media reports, no abortions were reported in Guam between June

2    2018 and June 2019. 19

3             63.       Plaintiffs first became aware that the last abortion provider in Guam retired in 2018

4    from news articles.

5             64.       Around the same time, Plaintiffs and their colleagues started receiving inquiries

6    from people in Guam who needed access to abortion, as well as from doctors in Guam on behalf

7    of their pregnant patients. Plaintiff Raidoo reached out to the physician who took over Dr.

8    Freeman’s clinic and he informed her they would no longer be providing abortion services.

9             65.       Many hospitals and medical practices in Guam have stated publicly that they not

10   only do not provide abortions, but also that they will not even refer patients for abortions. 20

11            66.       Anti-abortion stigma discourages even supportive local doctors from

12   incorporating abortion services into their practice.

13            67.       After reaching out to other physicians and advocates in Guam, Plaintiffs have

14   become aware of supportive physicians who are willing to provide pre- and post-abortion care

15   but have been unable to identify anyone willing and able to provide abortion services directly.

16   These supportive physicians have expressed fear of retaliation and protests if they do start

17   providing abortions.

18            68.       The reporting requirement and publication of statistics, including the names of

19   every facility where abortions are performed, ultimately makes it impossible for local doctors to

20   keep the fact that they provide abortions secret.

21

22
              19
23            The Associated Press, Guam Catholic Group Protests Recruitment of Abortion
     Doctors, ABC News (June 15, 2019), https://abcnews.go.com/Health/wireStory/guam-catholic-
24   group-protests-recruitment-abortion-doctors-63738886, attached hereto as Ex. C, Att. 11.
              20
                   See Weiss, supra note 18.

     Raidoo v. Camacho
     Complaint for Declaratory and Injunctive Relief                                              Page 16 of 46

                     Case 1:21-cv-00009 Document 1 Filed 01/28/21 Page 16 of 46
1             69.       Governor Leon Guerrero, who actively supports restoring abortion access to

2    Guam, has recognized the extent to which stigma against abortion makes it difficult to find local

3    doctors in Guam willing to provide the service. 21

4             70.       In fact, Governor Leon Guerrero’s statement to the press that she supports

5    recruitment of a doctor to provide abortions in Guam was not only met with a protest by a local

6    anti-abortion group, but legislation was presented to existing senators that would have prohibited

7    the government from engaging in such recruitment. 22

8                                 Impact of the Lack of Abortion Access in Guam

9             71.       On information and belief, there are no known providers of legal abortion in

10   Guam.

11            72.       Currently people in Guam are being forced to travel to Hawai’i or mainland United

12   States to exercise their constitutional right to abortion.

13            73.       Requiring Guamanians or Guam-based U.S. servicemembers to travel to Hawai’i

14   or mainland United States to exercise their right to abortion imposes tremendous obstacles in the

15   path of those seeking an abortion.

16            74.       These burdens fall disproportionately on Chamorro women and women who

17   already have at least one child, who are the majority of people who have abortions in Guam. See

18   supra ¶¶ 58–59.

19            75.       Moreover, data already show that a majority of abortion patients are poor or low-

20   income and poverty is a significant problem in Guam: According to recent data from the U.S.

21
              21
22             Caleb Jones, Abortions Are Legal in Guam, but Doctors Won’t Perform Them, AP
     News (June 7, 2019), https://apnews.com/c2537d19a3024554baa5e617d5381c9c, attached hereto
23   as Ex. C, Att. 12; see also The Associated Press, supra note 19.
              22
24             Jolene Toves, Bill Drafted to Stop Hiring of Abortion Doctor, Pac. News Ctr. (June 19,
     2019), https://www.pncguam.com/bill-drafted-to-stop-hiring-of-abortion-doctor, attached hereto
     as Ex. C, Att. 13.

     Raidoo v. Camacho
     Complaint for Declaratory and Injunctive Relief                                          Page 17 of 46

                    Case 1:21-cv-00009 Document 1 Filed 01/28/21 Page 17 of 46
1    Census Bureau, the poverty rate for Guam is approximately 22.5%, which is higher than the

2    highest poverty rate (19.6%) among the 50 states and District of Columbia.

3             76.       The out-of-pocket cost to obtain an in-person abortion in Hawai’i ranges from

4    $400–$700 in the first trimester to as much as $3,000–$7,000 in the second trimester. Thus, the

5    longer it takes to come up with the funds for the abortion procedure, the more expensive the

6    procedure may become. 23

7             77.       Federal Medicaid only covers abortion in cases of rape or incest or if the pregnancy

8    is life-threatening. See Consolidated Appropriations Act, 2021, Pub. L. No. 116-260, div. H,

9    §§ 506–07, 134 Stat. 1182, 1622 (2020). Moreover, in Plaintiffs’ experience, even those patients

10   from Guam with private insurance usually do not have coverage for abortion.

11            78.       In addition to the cost of the procedure itself, a Guam-based patient will face

12   significant travel costs. A single round-trip economy ticket for a commercial flight between Guam

13   and Hawai’i costs approximately $1,500. Moreover, given the length of the flight, time difference,

14   and general limited availability of flights, unless a patient has friends or family they can stay with,

15   they are likely to have to pay for at least one night in a hotel as well.

16            79.       At a minimum, patients who work will need to take multiple days off of work to

17   travel and obtain care. Patients without access to paid sick leave may also face lost wages for each

18   day they need to take off of work to travel and obtain abortion care.

19            80.       Patients who have children may also face difficulty arranging and/or paying for

20   childcare for each day they need to travel and obtain abortion care.

21

22

23

              23
24             As discussed below medication abortion using telemedicine is much less expensive,
     see infra ¶ 183, but is currently unfeasible in Guam due to the challenged laws, see infra ¶¶ 190–
     216.

     Raidoo v. Camacho
     Complaint for Declaratory and Injunctive Relief                                             Page 18 of 46

                    Case 1:21-cv-00009 Document 1 Filed 01/28/21 Page 18 of 46
1             81.       Given the costs, need to take time off of work, and childcare obligations, some

2    patients may have no option but to travel alone, without their partner, a supportive friend, or

3    family member.

4             82.       There are also intangible costs to traveling off-island for care. For example, it is

5    much more difficult to keep the decision to have an abortion secret, or known only to a trusted

6    few, if one has to request time off from work and/or explain taking a sudden, expensive trip to

7    Hawai’i. This is especially difficult for people experiencing intimate partner violence (“IPV”).

8             83.       Further, the COVID-19 pandemic has added new layers of complexity and risk to

9    travelling for accessing health care. From an infection control perspective, air travel imposes risks

10   on the individual travelling and their household, as well as on recipient clinics and health

11   providers.

12            84.       Even patients who are permitted to travel may be subject to extensive quarantines

13   in Hawai’i and/or Guam, which may require even more time off of work and need for alternative

14   childcare arrangements, which in turn makes it even more difficult to keep the abortion decision

15   private. For example, at the time of filing, anyone traveling to Hawai’i must submit proof of a

16   negative COVID-19 test result (from an FDA-authorized “trusted testing” partner) within 72

17   hours of departure and complete and submit a travel questionnaire 24 hours before departure;

18   anyone arriving without proof of a negative test result will be subject to a mandatory 10-day

19   quarantine. 24 Patients who test positive for COVID-19 also may not be permitted to travel at all.25

20

21            24
                See generally Travel Requirements, The Hawaiian Islands,
22   https://www.gohawaii.com/travel-requirements (last visited Jan. 27, 2021); Safe Travels:
     Mandatory State of Hawaii Travel and Health Form, State of Hawaii, https://travel.hawaii.gov/#/
23   (last visited Jan. 27, 2021).
              25
24             See, e.g., Julia Jacobo, Hawaii Couple Arrested After Boarded Flight Knowing They
     Had COVID-19, ABC News (Dec. 2, 2020), https://abcnews.go.com/US/hawaii-couple-boarded-
     flight-knowing-covid-19-arrested/story?id=74510096, attached hereto as Ex. C, Att. 14.

     Raidoo v. Camacho
     Complaint for Declaratory and Injunctive Relief                                             Page 19 of 46

                    Case 1:21-cv-00009 Document 1 Filed 01/28/21 Page 19 of 46
1             85.       Likewise, at the time of filing, anyone returning to Guam—including residents—

2    is subject to a 14-day quarantine at a government facility, unless the individual qualifies for one

3    of the narrow exemptions, in which case they can quarantine at an approved rental lodging or

4    personal residence. 26 For example, to obtain a discretionary exemption to allow home quarantine

5    for “a recent medical procedure or surgery” after returning from obtaining an abortion in Hawai’i,

6    an individual would need to be assessed by a government staff member and offer documentation

7    and information disclosing the abortion procedure. Even if approved, the exemption could take

8    “several days,” during which time even a Guam resident must stay in the government facility. 27

9             86.       At least one of Plaintiffs’ patients has already been subject to mandatory

10   quarantine upon returning to Guam after traveling to Hawai’i for an abortion; it was two weeks

11   before this patient could see her family again.

12            87.       Additionally, there is a dignitary harm when, even though they are U.S. citizens

13   with a constitutional right to abortion, Guamanians are forced to travel to Hawai’i or beyond just

14   to exercise their constitutional rights and access essential health care.

15            88.       The lack of local abortion access also presents distinct obstacles for U.S.

16   servicemembers stationed in Guam.

17            89.       According to the U.S. Department of Defense, there are 12,000 military members

18   and their families stationed in Guam.

19            90.       Federal law already restricts military treatment facilities from providing abortions,

20   and military insurance from providing coverage for abortion, except in cases where the pregnancy

21
              26
22            Mandatory Quarantine Guidelines Effective August 21, 2020, Guam Dep’t of Pub.
     Health & Soc. Servs., http://dphss.guam.gov/quarantine/ (last visited Jan. 27, 2021).
23
              27
              Memorandum from the Guam Dep’t of Pub. Health & Soc. Servs., Additional
24   Guidance Relative to Executive Order No. 2020-34 (Sept. 25, 2020), https://dphss.guam.gov/wp-
     content/uploads/2020/09/DPHSS-Guidance-Memo-2020-11-Rev10-1.pdf (last visited Jan. 27,
     2021).

     Raidoo v. Camacho
     Complaint for Declaratory and Injunctive Relief                                              Page 20 of 46

                    Case 1:21-cv-00009 Document 1 Filed 01/28/21 Page 20 of 46
1    is life-threatening or the result of rape or incest. See 10 U.S.C. § 1093. 28 Thus, most

2    servicemembers have no choice but to obtain abortion care off-base and to pay out-of-pocket for

3    that care.

4             91.       However, Plaintiffs have spoken to servicemembers seeking abortions who are

5    prohibited from leaving Guam altogether during the pandemic. Even under non-pandemic

6    conditions, to undertake the nearly 8,000-mile round-trip, likely multi-day journey to Hawai’i

7    would require express permission from one’s chain of command, which could be denied for any

8    reason. Moreover, particularly for enlisted personnel who live on a limited income, the travel and

9    out-of-pocket procedure costs would also present a significant obstacle.

10            92.       If access to abortion in Guam is not restored, some Guamanians and

11   servicemembers will simply be unable to overcome these logistical and financial obstacles and

12   will be forced to carry their pregnancies to term against their will or may use unsafe methods to

13   attempt to terminate their pregnancies. For example, in June 2019, it was reported that a 12-year-

14   old girl, who had become pregnant as a result of rape, had no option but to continue her pregnancy

15   to term because of the lack of abortion access in Guam. 29

16            93.       Since 2018, Plaintiffs have also spoken to multiple individuals who wanted to

17   come to Hawai’i to obtain an abortion, but for whom the financial and logistical obstacles were

18   too difficult to overcome.

19            94.       Even those who are ultimately able to access care will likely experience delays

20   that subject them to increased risks from both pregnancy and the abortion procedure, as well as

21   increased costs. See infra ¶¶ 117–21. For example, this past summer, it took several weeks for

22
              28
               Even if the abortion falls under one of the exceptions, there is no guarantee that there
23   will be a doctor at a military treatment facility willing and able to perform the abortion.
              29
24             Jasmine Stole Weiss, Concern Over Lack of Abortion Provider Raised, Pac. Daily
     News (June 3, 2019), https://www.guampdn.com/story/news/local/2019/06/03/concern-over-
     lack-abortion-provider-raised-guam-news-bwa/1306185001/, attached hereto as Ex. C, Att. 15.

     Raidoo v. Camacho
     Complaint for Declaratory and Injunctive Relief                                          Page 21 of 46

                    Case 1:21-cv-00009 Document 1 Filed 01/28/21 Page 21 of 46
1    one of Plaintiffs’ patients from Guam and her husband to secure funds and make travel

2    arrangements to come to Hawai’i and, by the time they arrived, the patient required a far more

3    expensive procedure than they had initially anticipated, which cost thousands of dollars.

4             95.       Plaintiffs have also heard from other patients about the challenges they faced

5    traveling to Hawai’i for care, including the challenges of raising sufficient funds, taking time off

6    of work, and trying to keep the reason for their travel secret.

7             96.       Overall, since mid-2018, Plaintiffs and their colleagues have seen approximately

8    5–10 abortion patients from Guam. While this is a marked increase as compared to past numbers,

9    it is still a fraction of the overall number of abortions previously provided in Guam during a

10   similar time period. See supra ¶ 56.

11            97.       Since 2018, Plaintiffs have also received multiple requests from people in Guam,

12   asking if they could obtain medication abortion through telemedicine without having to leave the

13   island. As discussed infra, due to the challenged statutes, Plaintiffs are unable to provide this

14   service to patients in Guam.

15                  Background on Abortion, Abortion Safety, and Medication Abortion

16                                                 Background on Abortion

17            98.       Abortion is a fundamental component of comprehensive reproductive health care.

18            99.       In the United States, approximately one in four women will have an abortion by

19   the age of 45.

20            100.      More than 60% of abortion patients report a religious affiliation: 24% identify as

21   Catholic; 17% as mainline Protestant; 13% as evangelical Protestant; and 8% as another religion.

22            101.      A majority of women having abortions in the United States already have at least

23   one child.

24




     Raidoo v. Camacho
     Complaint for Declaratory and Injunctive Relief                                           Page 22 of 46

                     Case 1:21-cv-00009 Document 1 Filed 01/28/21 Page 22 of 46
1             102.      According to the most recent data available, most people in the United States

2    seeking abortions live at or near the federal poverty level.

3             103.      Some patients have abortions because they conclude that it is not the right time to

4    become a parent, or do not want to become a parent at all. Some patients choose abortion to pursue

5    their career or education. Some patients choose abortion because they lack the necessary

6    economic resources or a sufficient level of partner or familial support to care for a child. Many

7    patients plan to have children when they are older, have the necessary financial resources to

8    provide necessities to their children, and/or are in a supportive relationship with a partner.

9             104.      Still others choose abortion because they are already parents and they cannot

10   afford to care for additional children. In some cases, people who are experiencing IPV, struggling

11   with drug addiction, or experiencing homelessness choose abortion because they do not feel they

12   are in the position to care for a child.

13            105.      Other patients choose abortion because continuing with the pregnancy could pose

14   a risk to their health, especially if they have an underlying medical condition that could be

15   complicated by pregnancy, or if they have already experienced a high-risk pregnancy. Other

16   patients terminate wanted pregnancies due to severe or lethal fetal diagnoses.

17            106.      Additionally, as a result of the COVID-19 pandemic and ensuing disruptions in

18   employment, childcare, transportation, and health insurance, some people who would otherwise

19   have chosen to continue a pregnancy may now feel unable to carry to term and give birth.

20                 Abortion Safety and Impact of Denial of Abortion on Health and Well-Being

21            107.      Legal abortion, in both the first and second trimester, is one of the safest medical

22   procedures or treatments in the United States. 30

23

24
              30
             As explained infra ¶¶ 127–34, abortions can be accomplished through a procedure
     performed by a clinician or through medications self-administered by the patient themselves.

     Raidoo v. Camacho
     Complaint for Declaratory and Injunctive Relief                                             Page 23 of 46

                     Case 1:21-cv-00009 Document 1 Filed 01/28/21 Page 23 of 46
1             108.      A recent, robust analysis of the full spectrum of abortion care in the United States

2    was performed by the National Academies of Sciences, Engineering, and Medicine (“NASEM”),

3    a body composed of experts that was first established by Congress in 1863 to provide independent,

4    objective expert analysis and advice to the nation to inform public policy.

5             109.      This analysis resulted in a 2018 report, The Safety and Quality of Abortion Care

6    in the United States, which concluded that abortion continues to be one of safest medical

7    procedures or treatments provided in the nation.

8             110.      Complication rates for abortion are extremely low. Serious complications—

9    defined as complications requiring hospitalization, surgery, or blood transfusion—occur in less

10   than one percent of abortion cases. Abortion-related emergency room visits constitute just 0.01%

11   of all emergency room visits by women of reproductive age in the United States.

12            111.      Abortion is also significantly safer than its only alternative—carrying a pregnancy

13   to term.

14            112.      The mortality rate for abortion in the United States is approximately 0.44 deaths

15   per 100,000 legal abortions. By contrast, according to data released by the DPHSS, between

16   2008–2017, the average maternal mortality rate in Guam was approximately 27.0 deaths per

17   100,000 live births. 31

18            113.      A person carrying a pregnancy to term is also far more likely to experience a

19   pregnancy-related complication (morbidity) than a patient who obtains an abortion. Studies show

20   that all common maternal morbidities, including hemorrhage and infection, are far more common

21   among women carrying to term and giving birth than among those having abortions.

22
              31
23             See “Maternal and Child Health Services Title V Block Grant, Guam, FY 2020
     Application/FY 2018 Annual Report.” Guam Department of Public Health and Social Services,
24   2019, p. 24, 214,
     https://mchb.tvisdata.hrsa.gov/uploadedfiles/StateSubmittedFiles/2020/GU/GU_TitleV_PrintVer
     sion_FY20.pdf.

     Raidoo v. Camacho
     Complaint for Declaratory and Injunctive Relief                                             Page 24 of 46

                     Case 1:21-cv-00009 Document 1 Filed 01/28/21 Page 24 of 46
1             114.      Pregnancy also often exacerbates certain existing health conditions, such as high

2    blood pressure (hypertension), diabetes, kidney disease, autoimmune disorders, and asthma.

3    Pregnancy may also induce new medical conditions and complications, such as pregnancy-

4    induced gestational hypertension, venous thrombo-embolism (deep-vein blood clots), iron

5    deficiency anemia, and gestational diabetes.

6             115.      A person who carries a pregnancy to term also faces all the health risks associated

7    with labor and delivery. Even an uncomplicated delivery is accompanied by serious risks. A

8    vaginal delivery can result in vaginal, cervical, and perineal tears, infection, and injury to the

9    pelvic floor. Furthermore, approximately one-third of pregnancies result in a cesarean section

10   (“C-section”) delivery, which is a surgical procedure that carries with it its own set of risks (i.e.,

11   hemorrhage, infection and injury to adjacent organs, vessels, or nerves).

12            116.      The risks associated with pregnancy do not end after delivery; a number of

13   postpartum complications can arise in the minutes, days, weeks, and months after birth. These

14   include retained placenta (when the placenta does not spontaneously deliver after vaginal

15   delivery, potentially resulting in hemorrhage or infection); immediate or delayed postpartum

16   hemorrhage; postpartum hypertension; peripartum cardiomyopathy (a type of heart failure); and

17   postpartum endometritis (a uterine infection that can occur up to six weeks after birth).

18            117.      While abortion is extremely safe, and safer than continuing the pregnancy to term,

19   the risks from abortion do increase as the pregnancy advances. Moreover, as the number of weeks

20   increases, the abortion procedure becomes more complex and more sedation is required, which

21   bears its own risks.

22            118.      When patients experience delays in obtaining abortion care, they face both the

23   increased risks associated with pregnancy generally, as detailed above, and the increased risks

24   associated with obtaining an abortion later in their pregnancies.



     Raidoo v. Camacho
     Complaint for Declaratory and Injunctive Relief                                            Page 25 of 46

                     Case 1:21-cv-00009 Document 1 Filed 01/28/21 Page 25 of 46
1             119.      Studies have found that difficulty coming up with funds for travel and to pay for

2    the abortion itself is the most common reason patients seek abortion care later in pregnancy.

3             120.      When abortion is made more accessible and patients are able to obtain abortion

4    services without unwanted delay, the likelihood of complications decreases, and patient health

5    and well-being is enhanced.

6             121.      For this reason, the American College of Obstetricians and Gynecologists (ACOG)

7    and other well-respected medical professional organizations have affirmed that abortion is “a

8    time-sensitive service for which a delay of several weeks, or in some cases days, may increase

9    the risks [to patients] or potentially make it completely inaccessible.” 32

10            122.      The best available evidence demonstrates that being denied a wanted abortion has

11   significant long-term negative consequences.

12            123.      For example, research shows that patients who were unable to obtain wanted

13   abortions, and therefore carried their pregnancies to term instead, experienced worse physical

14   health outcomes and increased risk of physical violence from the partner involved in the

15   pregnancy when compared with patients who received desired abortion care.

16            124.      Research also shows that being denied a wanted abortion resulted in large and

17   persistent negative effects on financial well-being, including lower rates of employment and

18   higher rates of poverty observed in the four years after being denied an abortion.

19            125.      It is also well-documented the world over that when a patient with an unwanted

20   pregnancy cannot access safe, legal abortion, they may resort to unsafe methods to terminate a

21   pregnancy. See supra ¶¶ 51–53.

22

23

              32
24             Am. Coll. of Obstetricians & Gynecologists et al., Joint Statement on Abortion Access
     During the COVID-19 Outbreak, ACOG (Mar. 18, 2020), https://www.acog.org/news/news-
     releases/2020/03/joint-statement-on-abortion-access-during-the-covid-19-outbreak.

     Raidoo v. Camacho
     Complaint for Declaratory and Injunctive Relief                                          Page 26 of 46

                     Case 1:21-cv-00009 Document 1 Filed 01/28/21 Page 26 of 46
1              126.     For example, in the Philippines, where abortion has been criminalized for over a

2    century, approximately 1,000 women die annually from unsafe abortion and approximately

3    100,000 women are admitted to the hospital each year for complications of unsafe abortion.

4                                                      Abortion Methods

5              127.     There are two primary methods of abortion: medication abortion and procedural

6    abortion. These methods account for approximately 99% of the abortions provided in the United

7    States.

8              128.     Procedural abortion in the first trimester and early weeks of the second trimester

9    typically involves the use of gentle suction to empty the uterus. This is often referred to as

10   “aspiration abortion.” This is the identical procedure that is performed in cases of early

11   miscarriage. After approximately 14–16 weeks of pregnancy, procedural abortions are performed

12   using the dilation and evacuation or “D&E” method, which typically entails same-day or

13   overnight dilation of the cervix and the use of a combination of suction and instruments to remove

14   (or evacuate) the contents of the uterus.

15             129.     Although aspiration and D&E abortions are sometimes referred to as “surgical”

16   abortion, that is a misnomer, as they do not involve what is typically considered surgery, i.e., an

17   incision into bodily membranes. In accordance with the standards set forth by ACOG, aspiration

18   and D&E abortions are more accurately referred to as “procedures.”

19             130.     In 2000, the U.S. Food and Drug Administration (“FDA”) approved a two-drug

20   regimen for medication abortion. The first medication in a medication abortion (mifepristone)

21   works by blocking the body’s receptors for the hormone progesterone, which is necessary to

22   maintain the pregnancy. The patient takes the mifepristone, and approximately 24- to 48-hours

23   later, takes the second medication (misoprostol).

24




     Raidoo v. Camacho
     Complaint for Declaratory and Injunctive Relief                                           Page 27 of 46

                      Case 1:21-cv-00009 Document 1 Filed 01/28/21 Page 27 of 46
1             131.      Approximately 2- to 24-hours after taking the misoprostol, the patient will

2    experience cramping and bleeding and the passing of small blood clots, just like in an early

3    miscarriage. In fact, the identical medication regimen is offered to miscarriage patients as an

4    alternative to managing the loss of the pregnancy with an aspiration procedure.

5             132.      The primary difference between a medication abortion and an early miscarriage is

6    that a miscarriage is usually unexpected and does not occur under controlled circumstances. A

7    patient undergoing a medication abortion knows what to expect in advance, chooses when to

8    initiate the process and can ensure that they do so in a safe and appropriate setting.

9             133.      The FDA generally requires that authorized mifepristone prescribers dispense the

10   medication in person at a medical office, clinic, or hospital (rather than through a pharmacy).

11   However, some physicians—including Plaintiffs—are permitted by the FDA to send mifepristone

12   directly to patients, subject to FDA-approved protocols. See also infra ¶¶ 164–70. There are no

13   such limitations on dispensing misoprostol.

14            134.      Regardless of where they are dispensed, both medications are approved by the

15   FDA for self-administration by the patient without direct clinical supervision. Abortion and

16   miscarriage patients typically self-administer the medications at home or in another location of

17   their choosing. Indeed, the bleeding, cramping and passing of small blood clots that occur during

18   a medication abortion are intended to occur—and virtually always do occur—while the patient is

19   at home.

20            135.      Medication abortion using the mifepristone-misoprostol regimen is generally

21   available up to 10–11 weeks of pregnancy.

22            136.      As noted above, medication abortion is extremely safe. According to the FDA’s

23   clinical review of the current mifepristone-misoprostol regimen, rates of major adverse events,

24




     Raidoo v. Camacho
     Complaint for Declaratory and Injunctive Relief                                          Page 28 of 46

                     Case 1:21-cv-00009 Document 1 Filed 01/28/21 Page 28 of 46
1    such as serious infection or hemorrhage requiring transfusion, “are exceedingly rare, generally

2    far below 0.1%.” 33

3             137.      A small fraction of medication abortion patients may require some form of non-

4    emergency follow-up care. Most often, follow-up care is required because the uterus has retained

5    some tissue (referred to as an “incomplete abortion”), which occurs in approximately 1–5% of

6    cases; or because the patient is still pregnant (referred to as “ongoing pregnancy”), which occurs

7    in approximately 0.8–2.9% of cases. Neither of these is considered a serious adverse event.

8             138.      “Incomplete abortion” can often be effectively treated without any in-person care.

9    For example, the patient can be offered “expectant management” (advising the patient to “watch

10   and wait” for the retained tissue to pass) or provided with an additional dose of misoprostol, which

11   can be obtained with a prescription at any pharmacy. Alternatively, patients can choose to have

12   an aspiration procedure to remove the retained tissue. These are the same options that are offered

13   to patients experiencing a miscarriage that fails to complete naturally.

14            139.      In the rare case of an ongoing pregnancy, the patient can also obtain an additional

15   dose of misoprostol or undergo an aspiration procedure.

16            140.      Since 2000, more than four million people in the United States and millions of

17   people worldwide have used the mifepristone-misoprostol medication abortion regimen to end an

18   early pregnancy.

19            141.      In fact, as the availability of medication abortion has increased, an increasing

20   number of patients have availed themselves of it as an option. Today, it is estimated that

21   approximately 60 percent of eligible abortion patients in the United States choose medication

22   abortion over the aspiration procedure.

23

              33
24             FDA Ctr. for Drug Evaluation & Rsch., Application Number 020687Orig1s020:
     Medical Reviews 47 (2016),
     https://www.accessdata.fda.gov/drugsatfda_docs/nda/2016/020687Orig1s020MedR.pdf.

     Raidoo v. Camacho
     Complaint for Declaratory and Injunctive Relief                                            Page 29 of 46

                     Case 1:21-cv-00009 Document 1 Filed 01/28/21 Page 29 of 46
1              142.     Many people prefer medication abortion because they can complete the process in

2    the privacy of their homes and at a time of their choosing. Others prefer medication abortion

3    because it feels more “natural” to them to have their body expel the pregnancy rather than have

4    instruments inserted into the uterus to empty it.

5              143.     Some patients choose medication abortion because of fear or discomfort around a

6    procedure involving instruments. For example, victims of rape and people who have experienced

7    sexual abuse or molestation or other trauma may choose medication abortion to feel more in

8    control of the experience and to avoid further trauma from having instruments placed in their

9    vagina.

10             144.     Some women experiencing IPV, who fear retaliation should they disclose their

11   abortion, choose medication abortion because it presents just like a spontaneous miscarriage.

12             145.     Some patients have medical conditions that make medication abortion a

13   significantly safer option, with a lower risk of both complications and failure than procedural

14   abortion. These conditions include anomalies of the reproductive and genital tract, such as large

15   uterine fibroids, female genital mutilation, vaginismus, or cervical stenosis, as well as severe

16   obesity or an extremely flexed uterus, all of which can make it difficult to access the pregnancy

17   inside the uterus as part of a procedural abortion.

18             146.     As discussed infra ¶¶ 155–63, medication abortion is routinely provided to patients

19   in a variety of settings, including by telemedicine.

20                                                     Telemedicine

21             147.     Telemedicine, the use of electronic information and telecommunications

22   technologies to support the delivery of health care services remotely, is used around the United

23   States and internationally to provide health care services across many disciplines and in a variety

24   of settings.



     Raidoo v. Camacho
     Complaint for Declaratory and Injunctive Relief                                            Page 30 of 46

                      Case 1:21-cv-00009 Document 1 Filed 01/28/21 Page 30 of 46
1             148.      There are a variety of telemedicine patient care models, including live video-

2    conferencing, also known as synchronous video. This involves a live, two-way interaction

3    between a patient and health care provider using audiovisual technology. In live video-

4    conferencing, the provider is usually located in a clinical setting, and the patient may be located

5    at a remote health care facility or in a non-clinical setting, e.g., in their home.

6             149.      When the patient is located in a non-clinical setting, this is sometimes referred to

7    as direct-to-patient telemedicine. Direct-to-patient telemedicine often utilizes live video-

8    conferencing and is frequently used for services such as medication management, the diagnosis

9    and treatment of primary or urgent care concerns, and psychiatry and psychotherapy visits.

10            150.      For all forms of telemedicine, providers use their clinical judgment to determine

11   whether a patient can be safely evaluated and treated remotely without an in-person visit based

12   on the particular patient’s circumstances.

13            151.      However, the use of telemedicine does not preclude the reliance on certain in-

14   person testing, i.e., ultrasounds or blood tests. As is common in all areas of medicine, such tests

15   can be obtained locally and then forwarded to the treating provider to be reviewed and assessed

16   prior to diagnosing or treating the patient.

17            152.      Patient education and informed consent conversations occur over live video-

18   conference just as they do in person: the provider shares the same information they would during

19   an in-person visit, and patients are given the opportunity to ask questions and receive answers in

20   real time.

21            153.      While the use of telemedicine has been steadily increasing across medical

22   disciplines as its benefits become more widely known, the COVID-19 pandemic has accelerated

23   an increase in its use. This is because telemedicine provides an ideal means to ensure patients can

24




     Raidoo v. Camacho
     Complaint for Declaratory and Injunctive Relief                                             Page 31 of 46

                     Case 1:21-cv-00009 Document 1 Filed 01/28/21 Page 31 of 46
1    continue to access not only time-sensitive care, but also comprehensive and preventive care, while

2    eliminating unnecessary in-person interactions for both patients and clinicians.

3             154.      For example, in March 2020, Guam Regional Medical City (“GRMC”) announced

4    that it was introducing a direct-to-patient telehealth program to “reduce the need for physical

5    contact while continuing to provide excellent health care during the COVID-19 emergency,”

6    noting “[t]he program was originally introduced at GRMC to make doctor visits easier for patients

7    with mobility issues, transportation problems, etc. and will continue to be used for that purpose

8    after the COVID-19 crisis.” 34 One neurologist at GRMC, describing how he conducts video

9    appointments with patients, further explained that telehealth “might be the way of the future for

10   GRMC.” 35

11                                           Telemedicine Medication Abortion

12            155.      The availability of medication abortion care using telemedicine has proven

13   incredibly important for patient access to essential reproductive health care in the United States

14   and abroad.

15            156.      Over the past decade, medication abortion has been provided in many U.S. states

16   using telemedicine, including Alaska, Colorado, Georgia, Hawai’i, Illinois, Iowa, Maine,

17   Maryland, Minnesota, Montana, New Mexico, New York, Oregon, and Washington, as well as

18   the District of Columbia.

19            157.      The availability of telemedicine for abortion care expands services to those who

20   have difficulty accessing them—e.g., because they live in an area with few or no abortion

21   providers—thereby minimizing delays in accessing care and enhancing patient health and safety,

22
              34
               GRMC Introduces Telehealth, Guam Reg’l Med. City (Mar. 25, 2020),
23   https://www.grmc.gu/2020/03/26/grmc-introduces-telehealth/, attached hereto as Ex. C, Att. 16.
              35
24            Mai Habib, GRMC’s Telehealth Now an Option in Wake of Social Distancing, Pac.
     News Ctr. (Mar. 30, 2020), https://www.pncguam.com/grmcs-telehealth-now-an-option-in-
     wake-of-social-distancing/, attached hereto as Ex. C, Att. 17.

     Raidoo v. Camacho
     Complaint for Declaratory and Injunctive Relief                                         Page 32 of 46

                     Case 1:21-cv-00009 Document 1 Filed 01/28/21 Page 32 of 46
1    see supra ¶¶ 117–21, and enabling people to obtain care in their own communities that might

2    otherwise be unavailable.

3             158.      Moreover, even when abortion care is available locally, evidence and Plaintiffs’

4    own experiences demonstrate that some patients prefer using telemedicine because of the

5    increased flexibility and privacy.

6             159.      There is an extensive body of literature demonstrating the safety and efficacy of

7    providing medication abortion using telemedicine. Indeed, the NASEM has determined that

8    “[t]here is no evidence that the dispensing or taking of [medication abortion pills] requires the

9    physical presence of a clinician.” 36 ACOG has likewise concluded that “medication abortion can

10   be provided safely and effectively by telemedicine with a high level of patient satisfaction” and

11   “medication abortion through telemedicine [is]… equally effective as an in-person visit” with no

12   difference in adverse events. 37

13            160.      For example, in a 2011 study in Iowa, researchers examining the safety and

14   efficacy of telemedicine medication abortion found that the success rate for telemedicine patients

15   receiving medication abortion (98.7%) was comparable to the success rate for in-person patients

16   (96.9%), with no significant difference between telemedicine and in-person patients’ occurrence

17   of adverse events. Further, patients reported a high level of satisfaction with telemedicine care.

18            161.      In a 2017 study, also in Iowa, researchers compared patients who received care by

19   telemedicine (8,765 patients) with those who received care in person (10,405) over a seven-year

20   period. Among medication abortion patients generally, clinically significant adverse events were

21

22
              36
              Nat’l Acads. of Sci., Eng’g & Med., The Safety and Quality of Abortion Care in the
23   United States 79 (2018).
              37
24            Am. Coll. of Obstetricians & Gynecologists Comm. on Practice Bulletins—
     Gynecology & the Society of Family Planning, Medication Abortion Up to 70 Days of Gestation,
     102 Contraception 225, 228 (2020).

     Raidoo v. Camacho
     Complaint for Declaratory and Injunctive Relief                                          Page 33 of 46

                     Case 1:21-cv-00009 Document 1 Filed 01/28/21 Page 33 of 46
1    rare (0.26%), and among telemedicine patients specifically, they occurred only 0.18% of the time,

2    compared to 0.32% for in-person patients.

3             162.      And, in 2019, an international team of researchers for the World Health

4    Organization conducted a systematic review of evidence concerning telemedicine used for

5    medication abortion and found that it is safe, effective, and well-liked by both patients and

6    providers.

7             163.      There is also research focusing specifically on the use of telemedicine to obtain

8    informed consent for abortion, which shows that telemedicine is highly acceptable to patients as

9    a mode of attending state-mandated abortion information visits and helps reduce the travel and

10   logistical burdens of attending the information visit in person.

11                                    Plaintiffs’ Telemedicine Abortion Practice

12            164.      Since 2016, Plaintiffs have used a direct-to-patient telemedicine model to counsel

13   and prescribe medication abortion to hundreds of eligible patients in Hawai’i, the majority of

14   whom lived on islands where there were no abortion providers.

15            165.      As noted above, subject to compliance with certain FDA-approved protocols,

16   Plaintiffs can send both medications used for a medication abortion directly to eligible patients,

17   instead of requiring the patient to pick up the first medication used in a medication abortion—

18   mifepristone—in person.

19            166.      This means Plaintiffs can use telemedicine to consult with the patient and obtain

20   informed consent, while the patient is in a location of their choosing, and then send the

21   medications directly to patients. See infra ¶¶ 175–89. 38

22

23
              38
                While the patient has the ability to choose the location where they attend the
24   telemedicine appointment and receive the medications, they must be located in Hawai’i;
     Plaintiffs do not provide care to patients located in jurisdictions where they are not licensed to
     practice medicine.

     Raidoo v. Camacho
     Complaint for Declaratory and Injunctive Relief                                           Page 34 of 46

                     Case 1:21-cv-00009 Document 1 Filed 01/28/21 Page 34 of 46
1             167.      Similar telemedicine programs have served eligible patients in Colorado, Georgia,

2    Illinois, Iowa, Maine, Maryland, Minnesota, Montana, New Mexico, New York, Oregon,

3    Washington, and the District of Columbia, and other states, where permitted by law.

4             168.      These programs are part of the TelAbortion Project. The TelAbortion Project

5    provides updates on the program to the FDA, which has approved the program’s continued use,

6    subject to compliance with FDA-approved protocols.

7             169.      Each one of Plaintiffs’ patients who utilizes this service (TelAbortion) is informed

8    that the medications are the same as what they would get if they came to the office for a

9    medication abortion, but that the process differs in three main ways:

10                 a. The initial and follow-up consultations with the abortion provider will be

11                      conducted via telemedicine instead of in person;

12                 b. Any necessary exams, ultrasounds, and lab tests will be performed at medical

13                      facilities near the patient rather than at the abortion provider’s office; and

14                 c. The medications will be delivered by mail rather than handed to the patient in

15                      person.

16            170.      Each TelAbortion patient provides specific consent to these protocols, as well as

17   to the sharing of certain health information with the FDA.

18            171.      As of December 2020, approximately 80% of Plaintiffs’ TelAbortion patients have

19   lived on those Hawaiian Islands where local access to abortion is either limited or non-existent.

20            172.      This service has enabled these patients to access the care they need without

21   unnecessary delay; without having to fly hundreds of miles and potentially staying overnight at a

22   hotel to obtain care; and without incurring travel costs, childcare costs, lost wages and/or

23   jeopardizing their ability to keep their abortion decision confidential.

24




     Raidoo v. Camacho
     Complaint for Declaratory and Injunctive Relief                                               Page 35 of 46

                     Case 1:21-cv-00009 Document 1 Filed 01/28/21 Page 35 of 46
1             173.      As of December 2020, the other approximately 20% of Plaintiffs’ TelAbortion

2    patients lived on O’ahu, where there is regular access to in-clinic medication and procedural

3    abortions. These patients nevertheless opted to use the service because of the privacy and

4    flexibility it provides.

5             174.      Since the onset of the pandemic, Plaintiffs have seen a dramatic increase in the

6    number of patients seeking to obtain a medication abortion by telemedicine, including on O’ahu.

7             175.      All of Plaintiffs’ patients who are interested in obtaining a medication abortion

8    through telemedicine undergo an initial screening by telephone.

9             176.      If the patient is preliminarily eligible and interested in proceeding, the patient will

10   be scheduled for a video appointment—using a secure Internet-based platform—with a physician.

11   The patient is provided with information and forms to review prior to the appointment, including

12   instructions on any lab work, ultrasound, or other testing (“pre-abortion testing”) that may be

13   necessary.

14            177.      Because of the flexibility afforded by this model, patient appointments can be

15   scheduled outside of regular clinic hours to accommodate those patients who may, e.g., have

16   difficulty getting time off from work during the day.

17            178.      Any pre-abortion testing that may be required can be obtained from any OB-GYN,

18   family medicine, or other general medical office, as well as radiology offices and laboratories.

19   Because the pre-abortion testing are all routine tests relating to the confirmation and care of an

20   ongoing pregnancy, patients do not need to disclose they intend to have an abortion to obtain

21   them. Patients can ask that test results be sent directly to Plaintiffs or can send them themselves

22   electronically or by fax.

23            179.      During the video appointment, Plaintiffs assess eligibility for medication abortion

24   the same way they would if the patient was at the clinic, e.g., by taking the patient’s medical



     Raidoo v. Camacho
     Complaint for Declaratory and Injunctive Relief                                               Page 36 of 46

                     Case 1:21-cv-00009 Document 1 Filed 01/28/21 Page 36 of 46
1    history and reviewing any pre-abortion testing. Plaintiffs will not prescribe, dispense, or mail the

2    medication abortion unless and until they have been able to review any necessary test results.

3             180.      During the video appointment, Plaintiffs also explain the medication abortion

4    process, again providing all the same information and counseling they would provide to a patient

5    who came to the clinic in person for a medication abortion—e.g., how to take the medications,

6    what to expect when they take the medications, potential side effects and complications. In

7    particular, Plaintiffs explain what symptoms and side effects are normal, and when to seek

8    additional or emergency medical attention.

9             181.      Finally, just as with patients obtaining a medication abortion in person, Plaintiffs

10   review the required consent forms, answer any questions, and take any other necessary steps to

11   ensure that the patient’s consent is informed and voluntary. If an eligible patient wishes to proceed

12   with the abortion, Plaintiffs instruct them how to sign the required consent forms electronically.

13            182.      In Plaintiffs’ experience, the vast majority of patients are certain of their abortion

14   decision by the time of their video appointment. For those who are uncertain, Plaintiffs answer

15   their questions and provide nondirective counseling to enable them to make the decision that is

16   best for them and their circumstances, including deciding not to have an abortion. This is the same

17   process Plaintiffs follow for in-clinic patients expressing ambivalence about their decision.

18            183.      Once the patient’s eligibility is confirmed and consent forms are signed, Plaintiffs

19   either mail the patient the medications or the patient can pick up the medications from Plaintiffs’

20   offices in person. The total out-of-pocket cost to telemedicine patients, for the video appointment

21   and follow-up appointments and the medications, is approximately $240.

22            184.      Plaintiffs provide all patients—whether they obtain care by telemedicine or in

23   person—with a phone number staffed 24-hours a day/7-days a week, if they have any questions

24   or concerns at any time during the process.



     Raidoo v. Camacho
     Complaint for Declaratory and Injunctive Relief                                               Page 37 of 46

                     Case 1:21-cv-00009 Document 1 Filed 01/28/21 Page 37 of 46
1             185.      In addition, Plaintiffs ask all patients—whether they obtain care by telemedicine

2    or in person—for the date they intend to start the medication abortion process and two follow-up

3    appointments (telephone) are scheduled: one for seven days after and one for four weeks after

4    they initiated the process. Patients are provided with and instructed to take a urine pregnancy test

5    four weeks after they started the medication abortion. Patients are advised that they may also

6    obtain an ultrasound or blood test to confirm the abortion was successful.

7             186.      The purpose of the first follow-up appointment is to do an initial assessment of

8    whether the abortion was successful, e.g., to discuss the amount of bleeding, and whether the

9    patient is experiencing any symptoms that might require follow-up care, e.g., symptoms of

10   ongoing pregnancy or incomplete abortion. At the second, four-week follow-up appointment,

11   Plaintiffs review the results of the urine pregnancy test or any other tests the patient might have

12   obtained to confirm the abortion was successful. At this time, Plaintiffs also discuss whether there

13   were any previously unreported complications or unscheduled medical visits after the medication

14   abortion and ask about patients’ satisfaction with the overall process.

15            187.      As noted above, it is routine for all medication abortion patients—regardless of

16   where they live or whether they obtained the medications through telemedicine and/or the mail—

17   to be scheduled for follow-up appointments by telephone. Medical guidelines issued by ACOG

18   and the Society for Family Planning confirm that follow-up can be performed by telephone to

19   avoid the need for a patient to travel to a clinical facility.

20            188.      In Plaintiffs’ experience, patient satisfaction with medication abortion using

21   telemedicine is extremely high both because of the privacy and flexibility it affords. Some patients

22   have stated that, if it were not for telemedicine, they would not have been able to obtain an

23   abortion at all.

24




     Raidoo v. Camacho
     Complaint for Declaratory and Injunctive Relief                                          Page 38 of 46

                     Case 1:21-cv-00009 Document 1 Filed 01/28/21 Page 38 of 46
1             189.      Moreover, Plaintiffs’ telemedicine patients often appear more comfortable and at

2    ease than patients who obtain medication abortion through an in-person visit. This is likely

3    because telemedicine patients have more flexibility and control over the time and setting of their

4    video appointment, which reduces stress, and also because it is much easier to include partners,

5    family members, or other support people in the process, if that is their preference.

6             Plaintiffs’ Ability to Provide Abortions in Guam and the Challenged Statutes

7             190.      Plaintiffs’ telemedicine practice, described supra, could easily be adapted to serve

8    patients in Guam, the same way it already serves patients on Hawaiian Islands located hundreds

9    of miles from an abortion provider.

10            191.      Expanding telemedicine medication abortion to Guam would benefit public health

11   because, as set forth supra ¶¶ 107–26, a lack of abortion access is detrimental to public health. It

12   would be particularly beneficial during the current pandemic, because it would enable people to

13   access the health care they need while reducing unnecessary travel and in-person interactions,

14   thereby reducing the risk of exposure and transmission of the COVID-19 virus.

15            192.      Moreover, because most abortions are already sought in the first trimester when

16   medication abortion is available, offering medication abortion using telemedicine is well-suited

17   to meet the existing need. In turn, this would likely reduce the number of patients seeking

18   abortions later in pregnancy, when risks are increased, because patients would no longer need to

19   take the time to save thousands of dollars in health care and travel costs to obtain an abortion in

20   Hawai’i.

21            193.      However, the challenged statutes, 9 G.C.A. § 31.20 and 10 G.C.A. § 3218.1,

22   currently prevent Plaintiffs from providing patients in Guam access to medication abortion in the

23   following respects.

24




     Raidoo v. Camacho
     Complaint for Declaratory and Injunctive Relief                                             Page 39 of 46

                     Case 1:21-cv-00009 Document 1 Filed 01/28/21 Page 39 of 46
1             194.      First, the Clinic Requirement states that the “termination of a human pregnancy”

2    is a third-degree felony unless, inter alia, it is “performed” by a physician in a clinical setting. 9

3    G.C.A. §§ 31.20(b)(2), 31.21.

4             195.      The term “performed,” as used in the Clinic Requirement, is not defined.

5             196.      While Plaintiffs’ obligations under the Clinic Requirement are clear in the context

6    of abortion procedures, Plaintiffs do not know how to comply with this requirement in the context

7    of medication abortion.

8             197.      Unlike in a procedural abortion, where a clinician evacuates the uterus thereby

9    terminating the pregnancy, a clinician providing medication abortion does not “perform” any

10   medical procedure on the patient to terminate the pregnancy; rather, they simply prescribe two

11   medications to the patient, which the patient self-administers 24–48 hours apart to induce the

12   miscarriage-like process. See supra ¶¶ 130–34.

13            198.      Plaintiffs have no way of knowing how the Attorney General, GBME, and/or the

14   Commission—those charged with enforcing the Clinic Requirement and medical licensure

15   requirements—would interpret “performed” in the context of medication abortion, or whether

16   they would uniformly and consistently adopt the same interpretation.

17            199.      For example, the term “performed” could be construed solely to refer to the act of

18   prescribing a medication abortion. Alternatively, it could also refer to the act of physically

19   providing the pills to the patient.

20            200.      Moreover, unlike in a procedural abortion, a patient obtaining a medication

21   abortion does not pass the pregnancy in a clinical setting; rather, the pregnancy passes while the

22   patient is at home (or in an alternative location of their choosing). See supra ¶¶ 130–34.

23

24




     Raidoo v. Camacho
     Complaint for Declaratory and Injunctive Relief                                            Page 40 of 46

                     Case 1:21-cv-00009 Document 1 Filed 01/28/21 Page 40 of 46
1             201.      Thus, unlike in a procedural abortion, with a medication abortion the relative

2    location of the clinician and patient at the time the medications are prescribed and/or ingested is

3    medically irrelevant. See supra ¶¶ 130–34.

4             202.      While Plaintiffs may be located in a clinical setting when they use telemedicine to

5    prescribe medication abortion, their patients are not. See supra ¶¶ 164–69.

6             203.      Plaintiffs have no way of knowing how the Attorney General, GBME, and/or the

7    Commission—those charged with enforcing the Clinic Requirement and medical licensure

8    requirements—would interpret the specific clinical setting requirement in the context of

9    medication abortion, or whether they would uniformly and consistently adopt the same

10   interpretation.

11            204.      For example, the Clinic Requirement could be construed not to apply to

12   medication abortion because it does not make sense in that context, or it could be construed to

13   require solely that the physician (not the patient) be located in a clinical setting when they

14   prescribe a medication abortion. Alternatively, it could be construed to require the patient and

15   physician to be in the same physical location when the medications are provided to the patient,

16   which would prohibit Plaintiffs from using telemedicine to provide medication abortion to eligible

17   patients in Guam.

18            205.      The Clinic Requirement is thus subject to multiple, differing interpretations in the

19   context of medication abortion.

20            206.      The Clinic Requirement thus contains no standards to guide those charged with its

21   enforcement in the context of medication abortion.

22            207.      Because Plaintiffs do not know how those charged with enforcement will interpret

23   and enforce the terms of the Clinic Requirement—or whether they will adopt uniform and

24




     Raidoo v. Camacho
     Complaint for Declaratory and Injunctive Relief                                             Page 41 of 46

                     Case 1:21-cv-00009 Document 1 Filed 01/28/21 Page 41 of 46
1    consistent interpretations of its terms—Plaintiffs will not risk criminal, civil, and/or licensing

2    penalties by using telemedicine to provide medication abortion to patients in Guam.

3             208.      Second, by requiring the state-mandated information be provided “in person,” 10

4    G.C.A. § 3218.1 prohibits Plaintiffs from using live video-conference telemedicine to comply

5    with its terms. Even if Plaintiffs delegated the responsibility of conveying this information in

6    person to other qualified providers in Guam, see 10 G.C.A.§§ 3218.1(a)(13), (b)(1), forcing

7    patients to make a separate trip to a separate health care provider solely to obtain this information

8    would impose unnecessary logistical and financial obstacles and would expose patients to

9    unjustified risks during a pandemic.

10            209.      Moreover, by requiring the state-mandated information be provided to patients

11   “individually” and “in a private room,” 10 G.C.A. § 3218.1(b)(4) also appears to limit Plaintiffs’

12   patients’ ability to utilize telemedicine to obtain informed consent for abortion in a safe and

13   supportive setting by, e.g., precluding patients from including their partners, family members, or

14   other trusted individuals in the process.

15            210.      Because of these statutory barriers, absent intervention from this Court, Plaintiffs

16   cannot provide patients in Guam with medication abortion using telemedicine.

17            211.      Because of these statutory barriers, absent intervention from this Court, Guam-

18   based patients cannot obtain medication abortion using telemedicine.

19            212.      On information and belief, because of these statutory barriers, absent intervention

20   from this Court, there is no known means of obtaining a legal abortion in Guam.

21            213.      Further, because of these statutory barriers, even if the Clinic Requirement did not

22   bar Plaintiffs from providing medication abortion using telemedicine, absent intervention from

23   this Court, Plaintiffs’ telemedicine patients will still be forced to obtain the state-mandated

24   information from separate health care providers in Guam, which will subject them to unnecessary



     Raidoo v. Camacho
     Complaint for Declaratory and Injunctive Relief                                             Page 42 of 46

                     Case 1:21-cv-00009 Document 1 Filed 01/28/21 Page 42 of 46
1    and unjustified burdens and risks to their health. Likewise, because of these statutory barriers,

2    absent intervention from this Court, Plaintiffs’ telemedicine patients would be prevented from

3    using telemedicine in the safe and supportive setting of their choosing.

4             214.      Guam law does not prohibit Guam-licensed physicians or Guam-based patients

5    from using telemedicine to provide or obtain treatment in any other context except abortion, which

6    is constitutionally protected medical care.

7             215.      Guam law does not prohibit Guam-licensed physicians or Guam-based patients

8    from using telemedicine to obtain or provide informed consent for any other medical treatment

9    or procedure except abortion, which is constitutionally protected medical care.

10            216.      Guam law does not force any other Guam-based patient, except those seeking an

11   abortion (which is constitutionally protected medical care) to exclude their partner, family

12   members, or other trusted individuals from the informed consent process, or otherwise limit the

13   setting in which a patient can provide informed consent using telemedicine.

14                                                CLAIMS FOR RELIEF

15                                                       COUNT 1

16                               (Fourteenth Amendment-Vagueness-Due Process)

17                                                     9 G.C.A. § 31.20

18            217.      The allegations in paragraphs 1 through 216 are incorporated as though fully set

19   forth herein.

20            218.      By failing to provide adequate notice as to how to comply with its terms in the

21   context of medication abortion and/or failing to provide explicit standards to govern the

22   enforcement of its terms in the context of medication abortion, 9 G.C.A. § 31.20(b)(2) is

23   unconstitutionally vague and violates Plaintiffs’ rights to due process of law.

24




     Raidoo v. Camacho
     Complaint for Declaratory and Injunctive Relief                                         Page 43 of 46

                     Case 1:21-cv-00009 Document 1 Filed 01/28/21 Page 43 of 46
1                                                          COUNT 2

2                               (Fourteenth Amendment-Substantive Due Process)

3                                                       9 G.C.A. § 31.20

4             219.      The allegations in paragraphs 1 through 216 are incorporated as though fully set

5    forth herein.

6             220.      To the extent it operates as a ban on pre-viability abortion in Guam, 9 G.C.A. §

7    31.20(b)(2) violates the rights of people seeking pre-viability abortion in Guam to privacy and

8    liberty, as guaranteed by the Fourteenth Amendment.

9             221.      In the alternative, to the extent it prohibits the use of telemedicine for medication

10   abortion, 9 G.C.A § 31.20(b)(2), imposes an undue burden on people seeking pre-viability

11   abortion in Guam and violates their rights to privacy and liberty as guaranteed by the Fourteenth

12   Amendment.

13                                                     10 G.C.A. § 3218.1

14            222.      The allegations in paragraphs 1 through 216 are incorporated as though fully set

15   forth herein.

16            223.      To the extent it forces Plaintiffs’ patients in Guam to obtain the state-mandated

17   information in person, as opposed to through telemedicine, 10 G.C.A. § 3218.1 imposes an undue

18   burden on these patients and violates their rights to privacy and liberty as guaranteed by the

19   Fourteenth Amendment.

20            224.      To the extent it prohibits Plaintiffs’ patients from including a support person in the

21   informed consent process, and otherwise obtaining the state-mandated information in a safe and

22   supportive setting of their choosing, 10 G.C.A. § 3218.1 imposes an undue burden on these

23   patients and violates their rights to privacy and liberty as guaranteed by the Fourteenth

24   Amendment.



     Raidoo v. Camacho
     Complaint for Declaratory and Injunctive Relief                                               Page 44 of 46

                     Case 1:21-cv-00009 Document 1 Filed 01/28/21 Page 44 of 46
1                                                          COUNT 3

2                   (Fourteenth Amendment-Equal Protection/Substantive Due Process)

3                                                       9 G.C.A. § 31.20

4             225.      The allegations in paragraphs 1 through 216 are incorporated as though fully set

5    forth herein.

6             226.      To the extent it prohibits the use of telemedicine to provide medication abortion,

7    9 G.C.A. § 31.20(b)(2) violates Plaintiffs’ and their patients’ rights to due process and equal

8    protection as guaranteed by the Fourteenth Amendment by singling out and treating providers of

9    telemedicine medication abortion and their patients differently than any other telemedicine

10   providers or patients without any rational basis.

11                                                     10 G.C.A. § 3218.1

12            227.      The allegations in paragraphs 1 through 216 are incorporated as though fully set

13   forth herein.

14            228.      To the extent it prohibits the use of telemedicine to obtain informed consent for

15   medication abortion, 10 G.C.A. § 3218.1 violates Plaintiffs’ and their patients’ rights to due

16   process and equal protection as guaranteed by the Fourteenth Amendment by singling out and

17   treating providers of telemedicine medication abortion and their patients differently than any other

18   telemedicine providers or patients without any rational basis.

19            229.      To the extent it restricts the ability of telemedicine medication abortion patients to

20   obtain state-mandated information prior to an abortion in a safe and supportive setting of their

21   choosing, 10 G.C.A. § 3218.1 violates Plaintiffs’ patients’ rights to due process and equal

22   protection as guaranteed by the Fourteenth Amendment by singling out and treating telemedicine

23   medication abortion patients differently than any other telemedicine patients without any rational

24   basis.



     Raidoo v. Camacho
     Complaint for Declaratory and Injunctive Relief                                               Page 45 of 46

                     Case 1:21-cv-00009 Document 1 Filed 01/28/21 Page 45 of 46
1                                                 PRAYER FOR RELIEF

2             WHEREFORE, Plaintiffs ask for the following relief:

3             230.      To issue a preliminary and permanent injunction restraining Defendants (along

4    with their successors in office, officers, agents, servants, employees, attorneys and anyone acting

5    in concert or participation with them) from enforcing 9 G.C.A. § 31.20 and 10 G.C.A. § 3218.1

6    to prohibit or otherwise restrict, in the manner set forth above, the use of telemedicine to provide

7    medication abortion to eligible patients in Guam.

8             231.      To enter a judgment, pursuant to 28 U.S.C. § 2201, declaring 9 G.C.A. § 31.20

9    and 10 G.C.A. § 3218.1 unconstitutional as applied to prohibit or otherwise restrict, in the manner

10   set forth above, the use of telemedicine to provide medication abortion to eligible patients in

11   Guam.

12            232.      To award Plaintiffs their attorneys’ fees and costs pursuant to 42 U.S.C. § 1988.

13            233.      To grant such other and further relief as the Court deems just and proper.

14

15            Respectfully submitted this 28th day of Janauary, 2021.

16                                                      LAW OFFICE OF VANESSA L. WILLIAMS, P.C.
                                                        Attorney for Plaintiffs Bliss Kaneshiro, M.D.,
17
                                                        M.P.H. and Shandhini Raidoo, M.D., M.P.H.
18

19                                                      ________________________________________
                                                        VANESSA L. WILLIAMS, ESQ.
20

21

22

23

24




     Raidoo v. Camacho
     Complaint for Declaratory and Injunctive Relief                                            Page 46 of 46

                     Case 1:21-cv-00009 Document 1 Filed 01/28/21 Page 46 of 46
